DETAILED ACTION 
Continued Examination Under 37 CFR 1.114 
1.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 01/12/2022 has been entered. 

2.	Claims 1-2, 5-9, 12-16 and 19-21 (Renumbered 1-15) are allowed.

Reasons for Allowance
3.    The following is an examiner’s statement of reasons for allowance:
Based on the prior arts of record, and further search examiner concluded that the claimed invention in a manner have been recited in each of the amended pending independent claims such as in claim 1, “identifying, in the machine code of the software product, the pattern of machine-executable instructions to be present in the second set of machine-executable instructions; and AMENDMENT AND RESPONSE TO OFFICE ACTION OF OCTOBER 14, 2021Page 3 of 12Serial Number: 16/795,969responsively, generating one or more test cases to test the second computer program in the second programming language corresponding to the  second set of machine-executable instructions having the identified pattern” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of generating, for a software product comprising a first computer program in a first high level programming language, and a second computer program in a second high level programming language, machine code that is executable by a hardware of a system under test, the machine code comprising a first set of machine-executable instructions corresponding to the first computer program and a second set of machine-executable instructions corresponding to the second computer program renders the pending independent claims allowable. Claims 2, 5-7, 9, 12-14, 16 and 19-21 are dependent upon claims 1, 8 and 15. Since the independent claims 1, 8 and 15 are allowable, claims 2, 5-7, 9, 12-14, 16 and 19-21 are also allowable at least by virtue of the dependency relationship to their respective base independent claims. 




CONCLUSION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                           02/11/2022